Dear Secretary Greer:
Our office is in receipt of your opinion request regarding Justices of the Peace and Constables. You ask: (1) can these positions be eliminated in Morehouse Parish and (2) if this is not possible, when can the Police Jury reduce the amount that they pay the Justices of the Peace and Constables each month.
The Louisiana Constitution, Article 5, Section 20 states: "Mayors' courts and justice of the peace courts existing on the effective date of this constitution are continued, subject to change by law." The offices of Justice of the Peace and Constable in Morehouse Parish may not be altered or eliminated by the Morehouse Parish Police Jury. The Louisiana legislature, via legislation and/or a constitutional amendment, is the only body who may change the current status of these offices in Morehouse Parish.
The Louisiana Constitution, Article 10, Section 23 states: "The compensation of an elected public official shall not be reduced during the term of office for which he is elected."
R.S. 13:2589 (A) states:
(1) Justices of the peace and constables shall receive no fees in criminal matters or in peace bond cases, but in lieu thereof they shall receive such salaries as are fixed by the parish governing authority and paid by the parish, which salaries shall be graded, but which in no case shall be less than seventy-five dollars per month. This salary of not less than seventy five dollars per month shall include and shall not be in addition to the amount of the salary provided for in R.S. 33:1702.
(2) Every justice of the peace and constable shall attend at least one of the Justice of the Peace Training Course offered by the attorney general pursuant to R.S. 49:251.1 every other year, and a justice of the peace or constable who fails to do so shall not earn or receive the compensation provided in this Section, until he attends a course and receives a certificate of completion from the attorney general.
The salary and training requirements above were established prior to the beginning of the current term for which the Justices of the Peace and Constables were elected. In order to receive a salary from the parish, the Justice of the Peace or Constable must be elected and must attend the training course as dictated above. The salary that the Morehouse Parish Police Jury pays to the Justices of the Peace and Constables must be at least seventy-five dollars per month. This amount may not be reduced during the six-year term for which the Justice of the Peace or Constable was elected, provided each Justice of the Peace or Constable fulfills his training requirement as stated above. If the current amount paid is greater than seventy-five dollars per month, the police jury may not reduce the pay to seventy-five dollars per month until the beginning of the next term of the Justices of the Peace and Constables.
We trust this sufficiently addresses your concerns. If our office may be of further assistance, please do not hesitate to contact us at your convenience.
                                  Very truly yours, CHARLES C. FOTI ATTORNEY GENERAL
                              BY: _____/s/_____________ J. RICHARD WILLIAMS ASSISTANT ATTORNEY GENERAL